
	

113 HR 5838 IH: Private Prison Information Act of 2014
U.S. House of Representatives
2014-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5838
		IN THE HOUSE OF REPRESENTATIVES
		
			December 10, 2014
			Ms. Jackson Lee (for herself, Mr. Johnson of Georgia, Mr. Danny K. Davis of Illinois, Mr. Thompson of Mississippi, Mr. Cohen, and Mr. Nadler) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To require non-Federal prisons and detention facilities holding Federal prisoners under a contract
			 with the Federal Government to make available to the public the same
			 information pertaining to facility operations and to prisoners held in
			 such facilities that Federal prisons and detention facilities are required
			 to make available.
	
	
		1.Short titleThis Act may be cited as the Private Prison Information Act of 2014.
		2.Freedom of Information Act applicable for contract prisons
			(a)In GeneralRecords relating to the operation of a Contract Facility, and to prisoners held in Contract
			 Facilities, that are in the possession of an applicable entity shall be
			 subject to section 552 of title 5, United States Code (popularly known as
			 the Freedom of Information Act), in the same manner as records maintained
			 by a Federal agency operating a Federal prison or other Federal detention
			 facility would be subject to such section of title 5, including—
				(1)the duty to release information about the operation of the non-Federal prison or detention
			 facility; and
				(2)the applicability of the exceptions and exemptions available under such section.
				(b)RegulationsA Federal agency that contracts with, or provides funds to, an applicable entity to incarcerate or
			 detain Federal prisoners in a non-Federal prison or detention facility
			 shall promulgate regulations or guidance to ensure compliance by the
			 applicable entity with subsection (a).
			(c)No Federal funds for complianceNo Federal funds may be used to assist applicable entities with compliance with this section or
			 section 552 of title 5, United States Code.
			(d)Civil ActionAny party aggrieved by a violation of section 552 of title 5, United States Code, by an applicable
			 entity, as such section is applicable to such an entity in accordance with subsection (a), may, in a civil action, obtain appropriate relief, including an award under subsection (a)(4)(E)
			 of section 552 of such title 5, against the applicable entity for the
			 violation.
			(e)DefinitionsIn this section:
				(1)Applicable entityThe term applicable entity means—
					(A)a nongovernmental entity that directly or indirectly contracts with or receives funds from the
			 Federal Government to incarcerate or detain Federal prisoners in a
			 Contract Facility; or
					(B)a State or local governmental entity with a contract or intergovernmental service agreement with
			 the Federal Government to incarcerate or detain Federal prisoners in a
			 Contract Facility.
					(2)Contract FacilityThe term Contract Facility means a prison or other correctional or detention facility that is—
					(A)owned or operated by a nongovernmental entity, a State, or a local government; and
					(B)incarcerates or detains Federal prisoners pursuant to a contract or intergovernmental agreement to
			 which any Federal agency is a party.
					(3)Federal prisonerThe term Federal prisoner means any person incarcerated, detained, or otherwise held under the custody, authority, or
			 jurisdiction of any Federal agency or department.
				
